 



EXHIBIT 10.2
LINE OF CREDIT NOTE

      $45,000,000   Denver, Colorado
July 25, 2006

     FOR VALUE RECEIVED, the undersigned JOHN B. SANFILIPPO & SON, INC., a
Delaware corporation (hereinafter referred to as “Borrower”), promises to pay to
the order of U.S. BANK NATIONAL ASSOCIATION (hereinafter referred to as
“Lender”), at such place as U.S. Bank National Association, as agent for the
Lender, may designate, in lawful money of the United States of America and in
immediately available funds, the principal sum of Forty Five Million Dollars
($45,000,000) or so much thereof as may be advanced and be outstanding, together
with interest on any and all principal amounts outstanding calculated in
accordance with the provisions set forth below. This Note is issued under that
certain Amended and Restated Credit Agreement of even date herewith (as the same
may be amended, replaced, restated and/or supplemented from time to time, the
“Credit Agreement”) between Borrower, U.S. Bank National Association, a national
banking association, as agent (the “Agent”), Lender and the other lenders
identified therein (collectively the “Lenders”).
     Capitalized terms used and not defined herein shall have the meanings given
to such terms in the Credit Agreement.
     The outstanding Loans hereunder shall be maintained as more fully provided
in the Credit Agreement. The Borrower shall have the right to make prepayments
of principal only in accordance with the Credit Agreement.
     Borrower shall pay interest on the unpaid principal amount of each Loan
made by the Lender from the date of such Loan until such principal amount shall
be paid in full, at the times and at the rates per annum set forth in the Credit
Agreement.
     The unpaid balance of this obligation at any time shall be the total
amounts advanced hereunder by the Lender, together with accrued and unpaid
interest, less the amount of payments made hereon by or for the Borrower, which
balance may be endorsed hereon from time to time by the Lender.
     In addition to the repayment requirements imposed upon the Borrower under
the Credit Agreement, together with the agreements referred to therein, the
principal and interest owing under this Note shall be due and payable in full on
the Maturity Date, without presentment, demand, protest or further notice
(including without limitation, notice of intent to accelerate and notice of
acceleration) of any kind, all of which are expressly waived by the Borrower.
Time is of the essence hereof.
     Interim payments made by Borrower pursuant to and in accordance with the
Credit

 



--------------------------------------------------------------------------------



 



Agreement shall be applied as provided therein.
     Should any Matured Default occur and be continuing, then all sums of
principal and interest outstanding hereunder may be declared immediately due and
payable in accordance with the Credit Agreement, without presentment, demand or
notice of dishonor, all of which are expressly waived, and the Lender may have
no further obligation to make Loans pursuant to the terms of the Credit
Agreement.
     The obligations of the Borrower to the Lender hereunder and under the
Credit Agreement are secured by the Collateral granted to the Agent, for the
ratable benefit of the Lenders pursuant to and as set forth in the Credit
Agreement.
     This Note shall be construed in accordance with the laws of the State of
Colorado.

                  JOHN B. SANFILIPPO & SON, INC., a Delaware corporation    
 
           
 
  By   /s/ Michael J. Valentine    
 
           
 
      Its Chief Financial Officer    

- 2 -